PER CURIAM.
This Court sua sponte releases jurisdiction in this cause to the Circuit Court of *904Leon County for the purpose of entering and filing in these proceedings a formal order embracing the terms and conditions of the,.oral order heretofore announced by the Circuit Judge and the subject of the application for constitutional writ heard by this Court Monday, December 15.
Upon the filing of such formal order with the Clerk of this Court, jurisdiction of this Court shall be reassumed.
It is so ordered.
DREW, Acting C. J., CARLTON, ADKINS and BOYD, JJ., and RAWLS, District Court Judge, concur.